Citation Nr: 1735829	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-43 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1972 and from September 1976 to December 1990, with meritorious combat service.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar spine degenerative disc and joint disease and assigned an initial 10 percent rating, effective December 16, 2008 (the date of the claim).  The Veteran appealed the initial rating assigned.

On his October 2010 VA Form 9, the Veteran requested a hearing before the Board.  However, in a statement received in August 2011, he withdrew his request for such a hearing.

During the course of his appeal of the initial rating assigned for his lumbar spine disability, an October 2011 rating decision granted an increased rating of 20 percent for lumbar spine degenerative disc and joint disease, effective February 2, 2011 (the date of a VA examination).  [Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating for the lumbar spine disability remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]  In addition, an October 2014 rating decision granted a separate compensable rating of 20 percent for right lower extremity radiculopathy associated with his lumbar spine disability, effective May 28, 2014 (the date of a VA examination), pursuant to 38 C.F.R. § 4.71a, Code 5237, Note (1).

After remanding the case for additional development in February 2014, the Board issued a decision in September 2016 (by a Veterans Law Judge other than the undersigned) that: (1) denied an initial rating in excess of 10 percent prior to February 2, 2011 for lumbar spine degenerative disc and joint disease; (2) denied an initial rating in excess of 20 percent from February 2, 2011 for lumbar spine degenerative disc and joint disease; (3) denied a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy; and (4) granted an increased separate rating of 40 percent (but no higher) from May 28, 2014 for right lower extremity radiculopathy.  The Veteran appealed to the Court only the portion of the Board's decision denying a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy.  [In September 2016, the Board also remanded a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) for additional development, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because this development has NOT yet been completed, the claim for a TDIU rating is NOT before the Board at this time.]

In May 2017, the Court issued an Order that vacated the September 2016 Board decision only with regard to the issue of a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy, and remanded that matter for readjudication consistent with instructions outlined in a May 2017 Joint Motion for Partial Remand by the parties.

The case has now been assigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Prior to December 14, 2009, the Veteran's service-connected lumbar spine degenerative disc and joint disease did not produce right lower extremity radiculopathy manifested by paralysis (either complete or incomplete) of the sciatic nerve.

2.  From December 14, 2009 (the date of a private treatment record) through May 27, 2014, the Veteran's service-connected lumbosacral intervertebral disc syndrome did produce right lower extremity radiculopathy manifested by no more than moderate incomplete (and no complete) paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  A separate compensable rating prior to December 14, 2009 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2016).

2.  A separate rating of 20 percent (but no higher) from December 14, 2009 through May 27, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent pertinent VA examinations in June 2009, February 2011, and September 2011.  [As discussed in the Introduction section, the current evaluation period consists only of the period of the current claim prior to May 28, 2014.]  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) any right lower extremity radiculopathy disability (associated with the Veteran's service-connected lumbar spine degenerative disc and joint disease) to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All of the relevant development requested by the Board's February 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the instant decision implements the guidance of the May 2017 Joint Motion for Partial Remand.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

A separate rating may be assigned for any objective neurologic abnormality associated with the Veteran's service-connected lumbar spine degenerative disc and joint disease if the criteria for a compensable rating under an appropriate diagnostic code are met.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

Code 8520 provides the following criteria for rating sciatic nerve disability.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the current claim (for service connection for lumbar spine degenerative disc and joint disease) in December 2008.  As discussed in the Introduction section, the only matter remaining before the Board is whether a separate compensable rating prior to May 28, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is warranted.  Therefore, as noted above, the current evaluation period consists only of the period of the current claim prior to May 28, 2014.

Prior to December 14, 2009, the Veteran's service-connected lumbar spine degenerative disc and joint disease did not produce right lower extremity radiculopathy manifested by paralysis (either complete or incomplete) of the sciatic nerve.  While the Veteran reported having occasional pain in the back of his right thigh during this period, private treatment records dated in January 2009, February 2009, March 2009, and May 2009 all documented normal neurological testing (including straight leg raise, sensory, muscle strength, and reflex testing) for his right lower extremity.  On June 2009 VA spine examination, he reported having pain radiating to his thighs on the posterior aspect; however, all neurological testing at that examination was normal.

Accordingly, the Board finds that a separate compensable rating prior to December 14, 2009 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is not warranted.  See 38 C.F.R. § 4.124a, Code 8520; see also Fenderson, 12 Vet. App. at 119, 126-127.

From December 14, 2009 through May 27, 2014, the Veteran's service-connected lumbosacral intervertebral disc syndrome did produce right lower extremity radiculopathy manifested by no more than moderate incomplete (and no complete) paralysis of the sciatic nerve.  A December 14, 2009 private treatment record documented a positive straight leg raise test for his right lower extremity.  Subsequent neurological testing during this period (as documented by private and VA treatment records, some located in Virtual VA) continued to document a positive straight leg raise test for his right lower extremity, as well as the following other findings for his right lower extremity: limited extension in the knee (4/5 on private testing in June 2010, with radiculopathy diagnosed); hyperactive knee and ankle jerks (on private testing in July 2010, with an impression of sciatica noted); decreased strength (4/5 on VA testing in April 2011); decreased power (4/5 on VA testing in July 2011); decreased deep tendon reflexes (1-2/4 on VA testing in January 2013, with an impression of lumbar radiculopathy noted); and decreased power (4/5 on VA testing in May 2013).  [On February 2011 VA spine examination, all neurological testing was normal; however, the Board will resolve this discrepancy in the light most favorable to the Veteran.]  In addition, on September 2011 VA spine examination, neurological testing revealed decreased reflexes in the knees and ankles (1+), weak extensor hallucis longus muscle strength, and positive straight leg raise on the right at 30 degrees; an impression of radiculopathy of the right lower extremity, secondary to lumbar disc, was noted at that examination.  However, the Veteran did not report having any paresthesias or numbness in his right lower extremity during this period.  The Board finds that the above evidence demonstrates right lower extremity radiculopathy (associated with the Veteran's lumbar spine degenerative disc and joint disease) manifested by moderate incomplete paralysis of the sciatic nerve during this period, as reflected by the above-noted mid-range results of the neurological testing conducted during this period, as well as the lack of any paresthesias or numbness reported.

The Board also finds that the evidence of record during this period (from December 14, 2009 through May 27, 2014) does not document the increased severity of the Veteran's right lower extremity radiculopathy that was first shown on May 28, 2014 VA spine examination (including 3/5 muscle strength, decreased sensation to light touch in the right lower leg/ankle and right foot/toes, and moderate paresthesias and numbness in the right lower extremity with severe radiculopathy), for which a 40 percent rating (for moderately severe incomplete paralysis of the sciatic nerve) has already been awarded (and which is not on appeal).

Accordingly, the Board finds that a separate rating of 20 percent (but no higher) from December 14, 2009 through May 27, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is warranted.  See 38 C.F.R. § 4.124a, Code 8520; see also Fenderson, 12 Vet. App. at 119, 126-127.

In a January 2014 brief (located in Virtual VA), the Veteran's representative stated:  "The [September 2011 VA] examination indicated that the [V]eteran displayed hypoactive knee and ankle reflexes and weakened muscle strength.  It was also noted that the [V]eteran's pain interferes with the ability to work or maintain his home.  As such, we contend that the [V]eteran's symptomatology is not adequately reflected by the rating criteria and that the lumbar spine conditions cause marked interference with employment. As such, an extraschedular rating is warranted in the instant case."  Because the Veteran's representative referenced the Veteran's lumbar spine conditions in this argument, the Board has determined that an argument for extraschedular consideration of the current matter (i.e., right lower extremity radiculopathy), pursuant to 38 C.F.R. § 3.321(b)(1), has been raised.

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptoms and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a Veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Here, the Board finds that the schedular criteria provide for ratings in excess of those assigned for greater degrees of sciatic nerve disability, but such greater degrees of disability (i.e., moderately severe or severe incomplete paralysis, or complete paralysis) are not shown at any time during the period prior to May 28, 2014.  The diagnostic criteria encompass all symptoms and related functional impairment of the sciatic nerve disability shown during the period of time considered.  Therefore, those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

[As noted in the Introduction section, in September 2016, the Board remanded a claim for a TDIU rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), for additional development, and the completion of this development is still pending.]


ORDER

A separate compensable rating prior to December 14, 2009 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is denied.

A separate rating of 20 percent (but no higher) from December 14, 2009 through May 27, 2014 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is granted, subject to the regulations governing payment of monetary awards.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


